DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-8 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objection of claim 7 is withdrawn. 

3.	In light of the amendments to the claims, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-8 is withdrawn. 

4.	In light of the amendments to the claims, the interpretation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, of claims 1-6 is withdrawn. 

5.	Regarding claims 1 and 7, on Remarks pages 5-6, the applicant argues that the Betosa does not disclose “attempt communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication”.

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response.

Betose column 1, lines 26-38 discloses modules/Electronic Control Units (ECUs) can use a plurality of protocols including ISO 9141-2  and CAN. Betose FIG. 3 step 310, column 5, lines 10-12 the ECUs are powered up. Betose FIG. 3 step 312, column 5, lines 18-36 an attempt is made to communicate with the ISO 9141-2 protocol. Betose FIG. 3 step 324 column 5, lines 40-65 an attempt is made to communicate with CAN. Betose column 6, lines 1-7 communication attempts are used to diagnosis whether there may be a hardware problem impacting communication with the ECUs. Claim 1 and 7 are broad enough to not specify is the communication attempt is attempting communication with the communication units or attempting communication with another device/component. For these reasons, the 35 U.S.C. 103 rejection of claims 1-2 and 7-8 is maintained. 

Claim Objections

6.	Claims 5-6 are objected to because of the following informalities: Claims 5-6 recite “with the time information” which should read “with time information”.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al, US 2017/0136992 hereafter Hamada in view of Betosa et al, US 8,065,048 hereafter Betosa. 

As for claim 1, Hamada discloses:
A controller of an industrial machine which communicates with an external device through a network, the controller comprising: 
a plurality of communication units (Hamada, FIG. 2, 31, 32, 33, 34, The plurality of transmitting antennas); and 
a diagnosis unit (Hamada, FIG. 2, 13b, [0095], [0134], The failure detection unit 13b/control part 11) which starts up the communication units in a predetermined order (Hamada, FIG. 2, 13b, [0095], [0134]-[0140], The failure detection unit 13b which wakes up the transmitting antennas 31, 32, 33, 34 in a sequential/predetermined order).

Hamada does not explicitly disclose the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step.

However, Betosa discloses the plurality of communication units which respectively correspond to a plurality of communication protocols (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-15, The vehicle having a plurality of ECUs corresponding to a plurality of protocols), and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-47, Attempting communication using a plurality of protocols corresponding to the ECUs that is started up to diagnose conditions of communication based on a plurality of steps).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamada with the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step as taught by Betosa to allow a diagnostic tool to efficiently communicate with a vehicle regardless of the protocol used (Betosa, column 1, lines 50-53).

As for claim 2, Hamada does not explicitly disclose:
The diagnosis unit has unsuccessful communication using any one of the communication protocols, the diagnosis unit changes a communication parameter so as to attempt communication again. 

However, Betosa discloses the diagnosis unit has unsuccessful communication using any one of the communication protocols, the diagnosis unit changes a communication parameter so as to attempt communication again (Bertosa, claim 1, The control unit has unsuccessful communication with a first protocol, the control unit changes to another protocol to attempt communication again).

As for claim 7, Hamada discloses:
A diagnosis method in which a controller of an industrial machine that communicates with an external device through a network starts up (Hamada, FIG. 2, 11, [0096]-[0098], The control part that communications with a request switch 15), in a predetermined order (Hamada, FIG. 2, 13b, [0095], [0134]-[0140], The failure detection unit 13b which wakes up the transmitting antennas 31, 32, 33, 34 in a sequential/predetermined order), a plurality of communication units (Hamada, FIG. 2, 31, 32, 33, 34, The plurality of transmitting antennas).

Hamada does not explicitly disclose the plurality of communication units which respectively correspond to a plurality of communication protocols, and attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step.

However, Betosa discloses the plurality of communication units which respectively correspond to a plurality of communication protocols (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-15, The vehicle having a plurality of ECUs corresponding to a plurality of protocols), and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-47, Attempting communication using a plurality of protocols corresponding to the ECUs that is started up to diagnose conditions of communication based on a plurality of steps).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamada with the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step as taught by Betosa to allow a diagnostic tool to efficiently communicate with a vehicle regardless of the protocol used (Betosa, column 1, lines 50-53). 

As for claim 8, Hamada discloses:
A non-transitory computer readable medium having a diagnosis program for making a computer function as the controller according to claim 1 recorded (Hamada, FIG. 1, 14, The storage part 14).

Allowable Subject Matter

8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chetverikov et al, US 9,734,119 discloses a vehicle interface processor simultaneously listens to the onboard diagnostics system via the vehicle interface determines what vehicle communications buses are in the vehicle, what protocols the detected vehicle communications buses are using, what ECUs are on those buses, and what data elements those ECUs can provide.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469